Citation Nr: 0710971	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including service in Vietnam from March 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, denying the veteran's 
claims for service connection for tinnitus, jungle rot, and 
post-traumatic stress disorder (PTSD).  The issue of 
entitlement to service connection for hearing loss was also 
denied at that time, but the veteran did not appeal that part 
of the RO's decision.   

The issue of the veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Jungle rot is not shown during service or for many years 
thereafter and there is no competent opinion that links it to 
any incident of active duty.

2.  There is no medical evidence of tinnitus until many years 
post-service and there is no competent evidence of a nexus 
between tinnitus and any incident of active duty.  


CONCLUSIONS OF LAW

1.  Jungle rot was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for service connection for jungle rot and tinnitus, 
notice of what part of that evidence is to be provided by 
him, and notice of what part VA will attempt to obtain for 
the veteran were furnished in the RO's letter of October 2004 
to him.  The veteran was thereby notified that he should 
submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the VCAA letter of October 2004 was not issued by the 
RO prior to its initial adjudication of the claims at issue; 
however, it is evident that each claim was readjudicated by 
VA after VCAA notice was furnished.  See Supplemental 
Statement of the Case (SSOC) issued in December 2004; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect). 

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of service 
connection for either disorder.  Thus, it is determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the matter herein addressed on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA medical personnel.  Records which the veteran 
describes as having been compiled by a private physician (Dr. 
M; initial used to protect privacy) were found by the RO to 
have been destroyed by such health care provider, based on 
information set forth in a report of contact with Dr. M's 
office in June 2004.  Moreover, the veteran has not indicated 
that there is any additional evidence that has not been 
obtained that is relevant to his claims.  

The record reflects that the veteran was afforded one or more 
VA medical examinations in 2003 in connection with a separate 
and unrelated claim for entitlement to service connection for 
hearing loss.  During the course of those evaluations, the 
existence of tinnitus was indicated and an opinion as to its 
likely cause was obtained.  No VA medical examination has 
been afforded specifically with respect to either claim for 
service connection, and none is warranted.  In this regard, 
notice is taken that, while there is a showing of current 
disability involving jungle rot and tinnitus, the veteran has 
not presented any evidence of a nexus or link between either 
entity and his period of military service.  In the absence of 
competent evidence suggesting a nexus between such entities 
and any incident of service, and in view of a competent 
opinion that weighs against the claim of a causal 
relationship between tinnitus and service, the Board finds 
that there is no duty to afford the veteran any further 
assistance in the form of a medical examination or opinion.  
Given that there is ample competent evidence of record to 
render an appellate decision, there is no duty to provide an 
examination or to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.


Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Engagement by the service person in combat with the enemy is 
alleged, but the service personnel records do not confirm 
combat duty and, in any event, it is not contended by the 
veteran that his jungle rot originated in or as a result of 
combat and, as such the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this instance.  Even 
were that statute applicable to the facts of this case, it is 
noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

Jungle Rot

Contrary to the veteran's allegation that he was treated for 
jungle rot in service, service medical records in no way 
denote any such treatment was sought or received.  While 
service records do indicate that he served in Vietnam and is 
thus presumed to have been exposed to herbicides, including 
Agent Orange, while in Vietnam, jungle rot is not among the 
diseases for which there exists a presumption of service 
incurrence due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Moreover, the veteran does not present medical evidence which 
otherwise delineates a direct, causal relationship between 
herbicide exposure and the onset of jungle rot.  38 C.F.R. 
§ 3.307(e) (2006); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation).

Following the veteran's discharge from service, the existence 
of fungal dermatitis of the feet is initially shown in April 
2002, approximately 32 years post-service.  On a VA 
outpatient evaluation, in June 2003, assessments of tinea 
pedis and tinea unguium were recorded.  Notwithstanding 
evidence of current disability consistent with the presence 
of jungle rot, it is significant that no competent evidence 
is presented either in the form of medical finding or opinion 
that there is a nexus between currently shown disability and 
the veteran's period of military service or any event 
thereof.  A March 1970 separation examination was negative 
for any findings relating to a fungal infection or jungle 
rot.  Moreover, to the extent that the veteran is now 
contending that he had problems continually after service, 
his contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

While the veteran indicates that his jungle rot originated in 
service or is the result of his period of military service, 
he is not shown to be in possession of the necessary medical 
background or training so as to render competent his opinions 
as to medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  His contentions as 
to the service incurrence or aggravation of jungle rot are 
otherwise uncorroborated.  

Inasmuch as a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
jungle rot, his claim for service connection therefor must be 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Tinnitus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  

In this case, the RO has determined that the veteran's 
tinnitus pre-existed service, based on his fairly recent 
comment that he had suffered from tinnitus since childhood.  
Such history was offered by the veteran at the time of a VA 
audiological examination in August 2003, but he has since 
repudiated that history in total.  Notwithstanding the 
foregoing, the Board notes that tinnitus was not noted at the 
time of a service entrance examination in August 1967 and the 
evidence does not clearly and unmistakably show that the 
veteran's tinnitus preexisted service.  38 U.S.C.A. § 1111.  
As such, the veteran is entitled to a presumption of 
soundness regarding his tinnitus at the time of his entry 
onto active duty.  

Service medical records are wholly negative for complaints, 
findings, or diagnoses pertaining to the veteran's claimed 
tinnitus.  It is first shown many years following the 
veteran's discharge from service, when he was evaluated by VA 
during 2003.  In all, while there is shown to be current 
disability involving tinnitus of one or both of the veteran's 
ears, competent evidence linking any such tinnitus to his 
period of military service or any event thereof is absent 
from the claims folder.  Evidence contraindicating 
entitlement is, however, presented in the form of an opinion 
offered by a VA examiner in August 2003, to the effect that 
the veteran's asymmetrical hearing loss was inconsistent with 
the veteran's report of bilateral tinnitus and that there was 
not a medically sound basis to attribute the postservice 
finding to acoustic trauma in service, with such being more 
properly attributed to postservice causes.  As noted above, 
combat duty has not been confirmed but even assuming exposure 
to excessive noise during service, pertinent case law 
provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Here, there is no medical evidence that supports the alleged 
nexus; the only competent opinion that addresses this 
question weighs against the claim. 

The veteran's assertions as to the existence of a nexus 
between his tinnitus and service do not constitute competent 
evidence, in the absence of a showing that he is in 
possession of the requisite medical background or training.  
Espiritu, supra.  As a preponderance of the evidence is 
against entitlement to service connection for tinnitus, this 
appeal must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule is not for application and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  


ORDER

Service connection for jungle rot is denied.

Service connection for tinnitus is denied.


REMAND

The veteran argues that no effort has been made to date to 
obtain confirmation of those stressors leading to his PTSD 
and he requests that such research be undertaken.  The 
undersigned concurs.  

As well, the veteran alleges in effect that he was exposed to 
combat when he was subject to enemy attack by rockets, 
mortars, and other weaponry at both Camp Evans and Camp Eagle 
at Phu Bai, when associated with the 596th Signal Company or 
First Signal Support at Phu Bai.  The DD-214 on file does not 
confirm such duty but the question does not appear to have 
been fully considered by VA to date either in terms of 
determining whether the veteran was engaged in combat with 
the enemy or as confirmation of a claimed stressor for the 
onset of his PTSD.  Remand is deemed necessary to effectuate 
such consideration.

It is pertinent to note that, even in the absence of combat 
duty, if Camp Evans or Camp Eagle at Phu Bai, when associated 
with the 596th Signal Company or First Signal Support at Phu 
Bai was subjected to enemy attack by rockets, mortars, and 
other weaponry while the veteran was stationed there, 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary to verify the stressor.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for PTSD.  He must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining service medical records 
or records of treatment from private 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All records, not already on file, 
which were compiled at the Vet Center in 
El Paso, Texas, or any outreach center 
thereof, including that located in 
Bayard, New Mexico, in terms of 
psychiatric counseling or treatment the 
veteran received at such facility in 
post-service years, to include for PTSD, 
must be obtained for inclusion in the 
claims folder.

3.  Any and all records of VA treatment, 
not already on file, which were compiled 
at the VA Medical Centers in Albuquerque, 
New Mexico; Palo Alto, California; and El 
Paso, Texas, for psychiatric evaluation 
or treatment, to include for the veteran' 
PTSD, must be obtained for inclusion in 
his claims folder.  

4.  By separate correspondence, the 
veteran must be contacted in writing and 
afforded one last opportunity to provide 
any additional information regarding the 
how, what, when, and where as to each of 
his claimed inservice engagements in 
combat with the enemy and those claimed 
inservice stressors leading to the onset 
of his PTSD.  An appropriate period of 
time should then be permitted for a 
response.

5.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must enter a formal 
determination, following any development 
deemed necessary by the AMC or RO, as to 
whether the veteran engaged in combat 
with the enemy during his period of 
active duty.  Notice to the veteran of 
the determination entered and affording 
him a reasonable period to respond must 
follow.

6.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 5, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) 
(formerly the U. S. Armed Services Center 
for Unit Records Research (CURR)) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not respond to any request for additional 
data, no further input from the USAJSRRC 
need be sought.

7.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be 
so stated in such report.

8.  If and only if the above development 
results in the conformation of one or 
more of the veteran's claimed in-service 
stressors, the RO/AMC must arrange for 
the veteran to be afforded a VA 
psychiatric examination to determine 
whether his PTSD is linked to the 
verified stressor(s).  The claims folder 
is to be furnished to the psychiatrist 
for review.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a history from the 
veteran, the mental status examination, 
and any tests that are deemed necessary, 
the examiner must offer an opinion 
addressing the following:

Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not (50 percent or greater 
degree of probability) that the 
veteran's PTSD is causally 
linked to the verified in-
service stressor(s)?  

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

The psychiatrist is advised 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.

The psychiatrist should provide 
a rationale for any opinion 
expressed.  

9.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2006).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


